Shawne Horn Corporate Communications press@earthbiofuels.net 866-765-4940 Earth Biofuels Secures Financing for Final Phase of Construction at “Willie’s Place” DALLAS (February 25, 2008) – Earth Biofuels, Inc. (OTCBB: EBOF) today announced the completion of a financing needed to finish the construction of “Willie’s Place at Carl’s Corner” truck stop located 70 miles south of Dallas on Interstate 35E. The Company stated that construction on the remaining final phase of the project has already begun and management expects the truck stop to open this summer, “We are pleased to begin the final phase of construction on ‘Willie’s Place’,” stated Dennis McLaughlin, CEO and Chairman of Earth Biofuels.“Although the project has experienced delays, we believe once customers and visitors experience this unique truck stop and restaurant they will feel it was worth the wait.” This new roadside destination will feature 13 Ultra-High Flow Master/Satellite dispensers for fueling twelve trucks at a time including a wide load island.There will also be 4 standard-sized fueling stations with 8 pumps.All fuel sold at “Willie’s Place” will have some percentage of biofuels, including “BioWillie®” Premium Biodiesel and ethanol, enabling more drivers to participate in the green movement in the United States. In addition to the truck stop fueling facilities, “Willie's Place at Carl’s Corner” will feature two restaurants, a convenience store, saloon, gift shop featuring official Willie Nelson merchandise and memorabilia, and the 750 seat performance hall which still remains from the original “Carl’s Corner” truck stop.Additionally, this destination for travelers will feature wireless internet access, clean restrooms, hot showers, laundry facilities, plenty of parking, and a video game and TV entertainment area. XM radio will also broadcast during live performances from their studio located within the theater. For more information, please visit www.williesplacetx.com and www.biowillieusa.com. About Earth Biofuels Earth Biofuels produces and distributes biodiesel fuel through wholesale and retail outlets. The fuel is sold under Willie Nelson's brand name, "BioWillie®." Earth Biofuels also produces and markets liquefied natural gas (LNG) through its subsidiary, ALT LNG. The Company is focused on meeting the growing demand for alternative and renewable fuels in the domestic market. The Company's website is www.earthbiofuels.com. Forward-Looking Statements Disclosure This press release may contain “forward-looking statements” within the meaning of the federal securities laws. In this context, forward-looking statements may address the Company’s expected future business and financial performance, and often contain words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “seeks,” “will,” and other terms with similar meaning.
